Citation Nr: 1601499	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to apportionment of the Veteran's disability compensation payments for a child in the custody of the appellant. 

(A separate decision will be issued to the Veteran regarding other issues on appeal.)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from September 1974 to September 1977.  The appellant is the mother of the Veteran's daughter, S.M.P.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. 

This matter was previously before the Board in June 2015, when it was remanded for further development.  The Board finds that there has been substantial compliance with the mandates of its remand.  (The Board acknowledges that in its remand, it noted that the appellant was represented by an attorney.  Upon further review of the record, the Board finds that she was not, and is currently not, represented.) 


FINDINGS OF FACT

1.  S.M.P. is the child of the Veteran and does not reside primarily with the Veteran.

2.  The Veteran has been reasonably discharging his responsibility for the support of his children. 

3.  The income of the appellant, S.M.P.'s mother, exceeds her expenses. 

CONCLUSION OF LAW

The criteria for apportionment of the Veteran's disability compensation payments for a child in the custody of the appellant have not been met. 38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 38 U.S.C.A. §§ 7102(b)(2) and 7105A, and C.F.R. §§ 19.100-02 and 20.500-04.  The  applicable contested claims procedures were followed in this case.  There is no evidence, and neither the appellant nor the Veteran has alleged, a deficiency with VA duties.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

General

General apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support. 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment. 38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993). 

Special

Benefits also may be "specially" apportioned under 38 C.F.R. § 3.451 where hardship is shown to exist.  In such cases compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  

The amount apportioned should generally be consistent with the total number of dependents involved. Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee. 38 C.F.R. § 3.451.

Analysis

The Board has reviewed all of the evidence in the claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's daughter, S.M.P., was born in January 2011.  Her birth certificate lists the Veteran as her father, and the Veteran has listed her as a dependent (See October 2011 VA Form 21-586c).  

In January 2012, the appellant requested apportionment of the Veteran's compensation.  (See VA Form 21-0820 Report of General Information).  

General Apportionment

As noted above, VA regulations allow apportionment on behalf of a veteran's child if the child is not residing with the veteran and the veteran is not reasonably discharging his or her responsibility for the child's support.  Application of the "general" apportionment standard requires a finding by the Board as to the nature and scope of the Veteran's "responsibility" with respect to his child's support, and then a determination as to whether the Veteran is "reasonably discharging" that responsibility.  

The Veteran, the appellant, and S.M.P all reside in Wisconsin.  Under Wisconsin law, both parents are responsible for supporting their children.  The claims file includes a State of Wisconsin Circuit Court - Family Branch, Racine County record which reflects that the Veteran's child, S.M.P. resides primarily with the appellant.  It further reflects that the Veteran is not ordered to pay any child support.  

The record reflects an additional court order of "SSDI Benefits in Lieu of Child Support Order."  The Family Court did not find that the Veteran must pay past child support or uninsured birth expenses.  The only noted payment is that the Veteran shall pay $53 for genetic testing, and $10 for the filing fee for the Bureau of Vital Statistics.  There is no evidence of record that he has not paid this one time amount of $63.

SSA records reflect that the Veteran is in receipt of SSDI benefits, and that the appellant receives approximately $500 of these benefits, per month, on behalf of S.M.P. (2012: $496.00; 2013: $504; 2014: $512; and 2015: $520.)

As the Veteran does not have an order to pay child support, and as the child is receiving SSDI benefits in lieu of child support, the Board finds that general apportionment is not warranted.  In sum, the Veteran does not have to pay any child support for S.M.P.; thus, he cannot be deficient in discharging his responsibilities. 

Special Apportionment

Benefits may be "specially" apportioned "where hardship is shown to exist on the basis of the facts in the individual case.  Hardship is established when an individual's expenses exceed his or her income.  Special apportionment was designed to provide for apportionment in situations where the Veteran is reasonably discharging his or her responsibility to support the claimant, but special circumstances warrant additional support.  Therefore special apportionment is available in situations where general apportionment is not, assuming the claimant can satisfy all elements of the claim and the apportionment would not cause the Veteran hardship.  Special apportionment is not warranted if it would cause the Veteran undue financial hardship. 

First, the Board will consider whether the appellant is undergoing hardship.  As noted above, hardship is established when an individual's expenses exceed his or her income.

In September 2012, the appellant submitted a VA Form 21-0788 in which she reported that she received $496 a month from SSA payments, and $608 a month in gross wages from employment (i.e. W-2- Wisconsin Works Program).  Thus, she had income or benefits of $1,104.  (The Board notes that W-2 income is not considered income in Wisconsin for child support purposes; however, that does not prevent it from being considered income in a VA apportionment claim.) 

The appellant also reported expenses as follows:

rent/house payment:  $264 a month
food: 		$146 food stamps
utilities:    	$40 electricity
telephone: 	$35 telephone
loans:		$200

The Board notes, however, that $146 in food stamps is not an expense.  Thus, the appellant actually has $1,250 ($1,104 plus $146) in income, and expenses of $539.   Even including other reasonable expenses for such things as diapers and clothing, the evidence is against a finding that she has a hardship.

In June 2013, the appellant submitted a VA Form 21-0788 in which she reported a monthly income of $608 a month in gross wages from employment.  The appellant also reported receiving $504 a month in SSA benefits.  Thus, she reported a monthly income of $1,112.  She reported monthly expenses as follows:

rent or house payment:	 $264
food:				$147
utilities:			$30
telephone:			$35
clothing:			$150
loans:				$2,000
personal bills:		 over $300

An additional worksheet also includes car insurance of $50, and transportation expenses of $40 to $50 a month in gas.  Again, the Board notes that the $146 in food stamps should not be listed as an expense, but rather as income, which brings her income to $1,258.  (The Board notes that Wisconsin records refect foodshare benefits of $126, which would bring her income to $1,238.)

With regard to her expenses, the appellant did not submit any cancelled checks or bills to support her contention with regard to expenses, and the Board finds that $150 a month in clothing appears excessive.  In addition, $2,000 a month in loans appears excessive as the appellant did not list assets, and did not provide more detail as to these loans, or to "personal bills."  Thus, the Board finds that these amounts have not been substantiated and are less than reliable.  

The Board finds that the appellant had monthly expenses of approximately $441 (rent, utilities, telephone) plus a reasonable amount of $150 for other expenses would still not exceed her 2013 income of more than $1,200.  

With regard to 2014, Wisconsin records refect that her foodshare monthly benefit was increasing from $126 to $263, and that she was covered by a health care plan.  Her household's reported "income and bills" listed $512 a month income from SSA and an expense of $267 a month for rent, increasing to $269 a month in September 2014.  Records also refect her last W-2 payment was scheduled to be on approximately August 1, 2014. 

With regard to 2015, Wisconsin records refect that her foodshare monthly benefit will go from $133 to $65 effective February 1, 2015.  She continued to be covered by a health care plan at no cost.  March 2015 SSA correspondence reflects that the appellant receives $520 a month is SSA benefits on behalf of S.M.P.  June 2015 correspondence from the appellant reflects that her monthly expenses are as follows:

electricity:		 $30-$40 a month
cell phone:		$35 a month
auto insurance:	$80 a month

An August 2015 record for the appellant's apartment reflects that her rent was adjusted from $260 a month to $78 a month.  It was noted that PHA (Public Housing Authority) payment to the owner was increased from $325 a month to $507 a month; in effect, covering a large portion of the appellant's cost.

In essence, although the appellant's income was reduced by approximately $200 due to a reduction in the foodshare program, her rent was reduced by approximately $180 due to an increase in payment by PHA.  

Considering all of the evidence to include reasonable monthly expenses which the appellant may not have listed such as additional food, gas/transportation, and clothing, and allocating approximately $300 a month for such, the Board still finds that her expenses do not exceed her income.  (The appellant noted in 2015, with regard to expenses, "no money for mis. or clothes.  Family support my 3 older boys help me once in a great [while]."  The Board is unsure if she is stating that she does not spend money on miscellaneous items or clothing due to some family support, or if she has no money for such expenses and only gets infrequent family help.  Regardless, the Board finds that she likely spends some amount.)

During the period on appeal, the appellant has been in receipt of SSDI benefits of approximately $500 or more a month, and in receipt of state benefits (W-2) until at least August 2014.  At the same time, her expenses of food, rent, and insurance have been reduced or eliminated due to her receipt of government food benefits, government rent benefits, and free health care.  

The evidence does not support a finding that her total expenses exceed her income.  Therefore, an award of apportionment of the Veteran's compensation benefits is not warranted.  

As the appellant does not meet the financial criteria for apportionment, the Board need not discuss whether any apportionment would cause an undue hardship on the Veteran. 

	
ORDER

Entitlement to apportionment of the Veteran's disability compensation payments for a child in the custody of the appellant is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


